Citation Nr: 1737616	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity due to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to January 1968 and from January 1992 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, the Board denied service connection for peripheral neuropathy of the right lower extremity.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court). 

In an October 2016 Order, the Court vacated the Board's July 2015 decision, and the matter was remanded for readjudication.  

In August 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's neuropathy of the right lower extremity is related to service.  To the extent that the Veteran was not provided a copy of the opinion, he is not prejudiced by the such given the favorable decision below.  Additionally, the decision includes the relevant content of the VHA opinion.

The Board notes that a May 2017 submission reflects the Veteran filed service connection claims for hearing loss, psychiatric disorders, and a skin condition, to include pseudofolliculitis barbae.  The issues have not been adjudicated by the RO and thus, the Board does not have jurisdiction over those issues and they are REFERRED to the RO for appropriate action.  

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).  



FINDING OF FACT

Small fiber peripheral neuropathy of the right lower extremity was caused by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for small fiber peripheral neuropathy of the right lower extremity secondary to diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.


II.  Analysis

The Veteran seeks service connection for neuropathy of the right lower extremity.  He maintains that neurologic abnormality in the right lower extremity is a result of service-connected diabetes mellitus.  

Lending support to the Veteran's assertion is a September 2011 private record from the Veteran's primary care physician stating that electromyography (EMG) findings were consistent with distal axonal-type polyneuropathy typical of that seen in diabetics.  

Significantly, the August 2017 VHA opinion states that dysesthesias and paresthesias in the Veteran's feet and legs are characteristic of a small fiber neuropathy.  It was noted that diabetes mellitus is the most common cause of small fiber neuropathy..  

Although the June 2013 VA examiner opined that the Veteran did not have diabetic neuropathy, noting no progression from the toes proximally in a stocking glove pattern, the VHA opinion states that small fiber neuropathy does not need to be classically length dependent as is more common in a large fiber neuropathy.  Thus, the VHA opinion concluded that it is likely that the small fiber neuropathy in the Veteran's right lower extremity was caused by service-connected diabetes mellitus.  

In reaching a determination, the Board has afforded the greatest probative value to the VHA expert medical opinion.  The opinion is highly probative because the relevant evidence and the Veteran's contentions were addressed, and a thorough supporting rationale for the conclusion reached was provided.  

The evidence is in at least equipoise regarding secondar nexus, and thus, resolving reasonable doubt in the Veteran's favor, service connection for small fiber peripheral neuropathy of the right lower extremity is warranted.  



ORDER

Service connection for small fiber peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus, is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


